






Citation:



Hosak
v.
Hirst




Date:  20030121









2003 BCCA 42



Docket:  CA027992







COURT OF APPEAL FOR
BRITISH COLUMBIA







BETWEEN:







WILLIAM HARRY HOSAK







PLAINTIFF

(APPELLANT)







AND:







NORMA J. HIRST







DEFENDANT

(RESPONDENT)













Before:



The
  Honourable Madam Justice Rowles









The
  Honourable Madam Justice Ryan









The
  Honourable Mr. Justice Mackenzie











G.
  G.
Hilliker
, Q.C. and

J.
  D. Boyd





Counsel for the Appellant





R.
  B. Lindsay and

T.
  E. Bean





Counsel for the Respondent





Place
  and Date of Hearing:



Vancouver, British Columbia





April 12, 2002





Place
  and Date of Judgment:



Vancouver, British Columbia





January 21, 2003


















Written
Reasons by:

The Honourable Madam Justice Rowles



Concurred in by:

The Honourable Madam
Justice Ryan

The Honourable Mr.
Justice Mackenzie


Reasons for Judgment of the Honourable Madam Justice
  Rowles:



I. Overview

[1]

This is an appeal from a judgment dated 15 December 2000, in an
  action for damages for injuries sustained in a rear-end motor vehicle accident
  that occurred on 25 May 1991.

The
  appellant was awarded $10,000 for non-pecuniary damages and his claims for past
  wage loss and future loss of earning capacity were dismissed.

The reasons for judgment may be found at
  [2000] B.C.J. No. 2519 (Q.L.), 2000 BCSC 1813.

[2]

At trial, there was no dispute that the accident caused soft
  tissue injuries to the appellant's neck and mid-back.

The contentious question on causation was
  whether the accident activated or aggravated a pre-existing but asymptomatic
  degenerative condition of the appellant's cervical spine.


[3]

The trial judge found that there was "no temporal
  connection between the accident and the symptoms of cervical
spondylosis
" and held that causation had not been
  established.

The non-pecuniary damage
  award was made "on the basis of a minor soft tissue injury, which possibly
  temporarily aggravated asymptomatic cervical
spondylosis
with
  no permanent effect".

[4]

The appellant submits that, in arriving at her conclusion on the
  issue of causation, the learned trial judge misapprehended the evidence in
  several key respects and relied on a factor that was not considered by the
  medical experts to be of any significance.

As a result, the appellant argues, the trial judge was plainly wrong in
  her conclusion that the accident had not caused or contributed to the activation
  or aggravation of the appellant's cervical
spondylosis
.

The appellant asks that the trial judge's
  award be set aside and that this court substitute its own assessment of damages
  in place of the assessment given in the court below.

[5]

The respondent's position is that the standard of review precludes
  intervention on questions of fact when there was evidence to support the trial
  judge's conclusion.

The trial judge
  found that the accident may have aggravated the appellant's pre-existing
  condition on a temporary basis, but held that there was no permanent effect and
  that the appellant's condition at the time of trial was unrelated to the
  appellant's involvement in the accident.

In the respondent's submission, those findings are well-supported by
  both the expert opinion evidence and lay evidence relating to the appellant's
  activities, his degree of functionality and his limited reports of neck pain
  following the accident.

[6]

It is common ground that the standard of review for findings of
  fact is such that they cannot be reversed unless the trial judge has made a
  palpable and overriding error: see
Toneguzzo-Norrell
(Guardian
  ad
litem
of) v. Burnaby Hospital
, [1994] 1
  S.C.R. 114 at 121:

It is by
  now well established that a Court of Appeal must not interfere with a trial
  judge's conclusions on matters of fact unless there is palpable or overriding
  error. In principle, a Court of Appeal will only intervene if the judge has
  made a manifest error, has ignored conclusive or relevant evidence, has
  misunderstood the evidence, or has drawn erroneous conclusions from it ...

A Court of Appeal is clearly not entitled to
  interfere merely because it takes a different view of the evidence. The finding
  of facts and the drawing of evidentiary conclusions from facts is the province
  of the trial judge, not the Court of Appeal.

[7]

The recent decision of the Supreme Court of Canada in
Housen
v.
Nikolaisen
(2002), 211 D.L.R. (4th) 577, 2002 SCC 33 makes plain that the same deferential
  standard must also be applied in relation to inferences of fact and to
  questions of mixed fact and law.


[8]

In this case, the facts relevant to the issue of causation had
  to be determined with reference to the legal principles that are applied when a
tortious
act materially contributes to a non-
tortious
condition.

Those principles were summarized in
Athey
v.
Leonati
, [1996] 3 S.C.R. 458, commencing at p. 466,
  and are set out below:

[13]  Causation is established
  where the plaintiff proves to the civil standard on a balance of probabilities
  that the defendant caused or contributed to the injury: ....

[14]  The general, but not
  conclusive, test for causation is the "but for" test, which requires
  the plaintiff to show that the injury would not have occurred but for the
  negligence of the defendant: ....

[15]  The "but for"
  test is unworkable in some circumstances, so the courts have recognized that
  causation is established where the defendant's negligence "materially
  contributed" to the occurrence of the injury: ... A contributing factor
  is material if it falls outside the
de
minimis
range: ....

* * *

[17]  It is not now necessary,
  nor has it ever been, for the plaintiff to establish that the defendant's
  negligence was the
sole cause
of the injury. There will frequently be a
  myriad of other background events which were necessary preconditions to the injury
  occurring. ... As long as a defendant is
part
of the cause of an injury,
  the defendant is liable, even though his act alone was not enough to create the
  injury.

There is no basis for a
  reduction of liability because of the existence of other preconditions:
  defendants remain liable for all injuries caused or contributed to by their
  negligence.

[18]  This proposition has
  long been established in the jurisprudence.

Lord Reid stated in
McGhee v. National Coal Board
,
supra
,
  at p. 1010:

It has
  always been the law that a pursuer succeeds if he can
shew
that fault of the defender caused or materially contributed to his injury.

There may have been two separate causes but
  it is enough if one of the causes arose from fault of the defender.

The pursuer does not have to prove that this
  cause would of itself have been enough to cause him injury.

[19]  The law does not excuse
  a defendant from liability merely because other causal factors for which he
    is not responsible also helped produce the harm: .... It is sufficient if
    the
  defendant's negligence was
a
cause of the harm: ...

[20]  This position is
  entrenched in our law and there is no reason at present to depart from it.

If the law permitted apportionment between
tortious
causes and non-
tortious
causes, a plaintiff could recover 100 percent of his or her loss only when the
  defendant's negligence was the
sole
cause of the injuries.

Since most events are the result of a complex
  set of causes, there will frequently be non-
tortious
causes contributing to the injury.

Defendants could frequently and easily identify non-
tortious
contributing causes, so plaintiffs would rarely receive full compensation even
  after proving that the defendant caused the injury.

This would be contrary to established
  principles and the essential purpose of tort law, which is to restore the
  plaintiff to the position he or she would have enjoyed but for the negligence
  of the defendant.

[Emphasis of
  Major J.]

[9]

The way in which a pre-existing condition may be relevant to the
  assessment of damages, as opposed to the issue of causation, is explained in
Athey
v.
Leonati
,
supra
, under the heading "The
  Thin Skull and 'Crumbling Skull' Doctrines", commencing at p. 473:

[34]  ... The "crumbling
  skull" doctrine is an awkward label for a fairly simple idea.

It is named after the well-known "thin
  skull" rule, which makes the
tortfeasor
liable
  for the plaintiff's injuries even if the injuries are unexpectedly severe owing
  to a pre-existing condition.

The
tortfeasor
must take his or her victim as the
tortfeasor
finds the victim, and is therefore liable even
  though the plaintiff's losses are more dramatic than they would be for the
  average person.

[35]  The so-called
"crumbling skull" rule simply recognizes that the pre-existing
  condition was inherent in the plaintiff's "original position".

The defendant need not put the plaintiff in a
  position
better
than his or her original position.

The defendant is liable for the injuries
  caused, even if they are extreme, but need not compensate the plaintiff for any
  debilitating effects of the pre-existing condition which the plaintiff would
  have experienced anyway.

The defendant
  is liable for the additional damage but not the pre-existing damage: ...
  Likewise, if there is a measurable risk that the pre-existing condition would
  have detrimentally affected the plaintiff in the future, regardless of the
  defendant's negligence, then this can be taken into account in reducing the
  overall award: ... This is consistent with the general rule that the plaintiff
  must be returned to the position he would have been in, with all of its
  attendant risks and shortcomings, and not a better position.

[Emphasis of
  Major J.]

[10]

For reasons I will endeavour to explain, I am of the view that
  the learned trial judge misapprehended evidence critical

to the issue of causation and erred in law
  by conflating the issue of causation (whether the accident caused the pre-existing
  condition to be "activated or aggravated") with an issue relevant
  to the assessment of damages (whether there was
a measurable risk that the pre-existing
  condition would have detrimentally affected the plaintiff in the future,
  regardless of the respondent's negligence).

In other words, it is my respectful view that as well as misapprehending
  material evidence on the issue of causation, the trial judge erred in law by
  not distinguishing between the principles of law that had to be applied in
  determining the issue of causation and those that apply to the assessment of
  damages.

In the result, I would allow
  the appeal, set aside the damage award, and order a new trial.

II.

The evidence

[11]

It is convenient to observe at the outset that this is not a
  case in which there were questions as to the appellant's credibility.

In her reasons, the learned trial judge
  stated:

[29]

All the medical
  experts considered Mr.
Hosak
to be an accurate and
  honest historian.

This is not entirely
  borne out in the evidence at trial but some inconsistency and failure of
  recollection is not unexpected given the age of this matter.

I do not conclude that Mr.
Hosak
was dishonest or intentionally misleading at
  trial.


[12]

At the time of the accident the appellant was 41 years of age
  and was in good physical condition.

He
  was married, had two children and had a busy practice as a chartered accountant
  in Port
Coquitlam
.

[13]

The appellant was one of three senior partners in his accounting
  firm.

There were two junior partners and
  no associates.

The partners each had
  their separate practices.

The
  appellant's practice consisted of a large number of blue-collar clients which
  insulated him from economic ups and downs but required him to put in more hours
  than the other senior partners, who had larger, corporate clients.

[14]

The appellant was a diligent worker with an exceptionally strong
  work ethic.

He has a strong drive, is
  highly motivated, and had never missed a day of work.


[15]

Apart from his professional practice, the appellant had for many
  years kept himself physically fit by playing squash and running.

Playing squash was also the way the appellant
  relieved stress.

[16]

As a result of the motor vehicle accident of 25 May 1991, the
  appellant suffered soft tissue injuries to his neck and mid-back.

The mid-back pain resolved within about two
  months but the neck pain, despite some initial improvement, persisted, and then
  worsened with the passage of time.


[17]

The appellant first saw Dr. Lane, his family doctor, on 27 May
  1991, regarding his accident injuries.

Dr. Lane diagnosed a "... mild right neck and mid-back muscular
  strain of the whiplash type".

The
  appellant was advised to protect the injured areas, take Tylenol as necessary
  and apply ice or heat for relief of discomfort.

[18]

The appellant next consulted with Dr. Lane on 18 June 1991.

He described his back as improving.

He said his neck was also improving but was
  still very sore on the right side.

He
  was advised to continue with the same treatment prescribed earlier.

[19]

On 23 July 1991, the appellant saw Dr. Lane again.

He still described some stiffness in his
  right neck and
trapezius
region.

He said his back was good and that he was now
  doing most activities, including running and playing squash.

[20]

On 24 September 1991, the appellant told an insurance adjuster
  that his back was fine but his neck still bothered him when he played squash.

[21]

The appellant next saw Dr. Lane on 28 October 1991.

On that date he described mild neck
  discomfort.

Dr. Lane advised the
  appellant that with further time he would achieve a total recovery.

[22]

In late 1991, the appellant developed lower abdominal pain,
  which was unrelated to the accident.

He
  was seen by Dr. Lane for this condition as well as by Dr.
Gittens
and Dr.
Kepkay
.


[23]

The appellant's neck pain persisted.

When he saw Dr. Lane on 18 February 1992, he
  still had mild neck pain on the right side when moving to the extremes of
  rotation.

[24]

On 11 April 1992, the appellant was again seen by Dr. Lane
  and described increasing neck discomfort.

The appellant told Dr. Lane that he had been working longer hours at tax
  time and he felt that this was likely the cause of the problem.

[25]

In a medical legal report dated 5 August 1992, Dr. Lane
  expressed the opinion that with further time the appellant would totally
  recover from the muscular
ligamental
strains and he
  would have no permanent ongoing
sequelae
as a result
  of the accident of 25 May 1991.

The
  appellant accepted his doctor's advice that it was just a matter of time and
  his neck problems would resolve.


[26]

In 1993 he saw Dr. Lane on three occasions for other matters and
  did not make reference to neck pain.

The
  appellant testified that this was because he had been told that there was no
  specific treatment for it and it was expected to go away with time.

[27]

On 23 December 1993, the appellant saw Dr. Lane again concerning
  his neck condition.

He reported that the
  neck pain had not gone away as had been expected and had instead
  persisted.

Dr. Lane noted a decreased
  range of motion and ordered an x-ray of the cervical spine.

The x-ray showed a moderately severe cervical
spondylosis
, which is a degenerative condition of the
  spine.


[28]


The appellant and his
  family doctor had been unaware of the fact that he suffered from cervical
spondylosis
until December 1993, when the x-ray of his
  cervical spine was ordered.

Dr. Lane was
  of the opinion that this condition explained the reason the appellant had had
  ongoing discomfort since the motor vehicle accident in May 1991.


[29]

It was Dr. Lane's opinion that the degenerative changes in the
  appellant's neck were aggravated by the motor vehicle accident and that the
  appellant would continue to have persistent discomfort with activities.

It was also his opinion that there was no
  treatment to offer the appellant other than symptomatic treatment for the
  control of discomfort.


[30]

In 1994, the appellant's condition had reached the point where he
  felt the need to discontinue playing squash for a period of time.

He still had discomfort with running.

Anti-inflammatory medication did not assist.


[31]

In late 1994, the appellant was referred to Dr. Janet Ames, a
  specialist in sports medicine.

She suggested
  that the appellant change sports, but he was reluctant to give up playing
  squash.

He was advised to reduce his
  playing time as necessary to control the symptoms and was referred to a
  physiotherapist for isometric exercises.

[32]

In March of 1995, the appellant was assessed by Dr.
Rothwell
, a rheumatologist, for the purposes of a
  medical-legal opinion.

Dr.
Rothwell
recommended daily isometric strengthening
  exercises and minor analgesics.

He was
  opposed to the regular use of anti-inflammatory agents.

Dr.
Rothwell
recognized that squash and running increased the appellant's discomfort but he
  was loathe to recommend that he change those pursuits as they provided him with
  good conditioning.

[33]

On 8 September 1995, the appellant was seen by Dr.
Yorke
, a rheumatologist, at the request of the Insurance
  Corporation of British Columbia.

Dr.
Yorke's
diagnosis was that the appellant was suffering a
musculoligamentous
strain injury to the structure of the
  cervical spine with extensive pre-existing but asymptomatic degenerative disc
  disease.

Dr.
Yorke
also expressed the opinion that the appellant would continue to experience pain
  following physical activities for the indefinite future.


[34]

On 17 October 1995, the appellant was seen by Dr. Hepburn,
  an orthopaedic surgeon, again at the request of I.C.B.C.

Dr. Hepburn stated, by way of prognosis, that
  the appellant may continue to have occasional symptoms in his neck and shoulder
  for a prolonged period of time but that he would be best served by continuing
  to adhere to his active, sporting lifestyle.

[35]

On 4 January 1996, Dr.
Rothwell
prepared a further medical-legal report.

He noted that the appellant's condition had continued to worsen and he
  arranged for a CT scan.

In his report
  dated 4 March 1996, Dr.
Rothwell
commented upon the
  results of the CT scan.

He noted that
  the findings were substantially more severe than he had expected, that they
  were significant in nature and that they would definitely alter his prognosis.

We were told by appellant's counsel that this
  report prompted an adjournment of the trial because the doctor thought a
  neurosurgical evaluation was required.

[36]

Up until 1996, the appellant had continued to play squash,
  although he had reduced the level of this activity.

He was not able to play for as long and took
  longer breaks.

Eventually, in March of
  1996, the appellant gave up playing squash entirely.

[37]

Dr.
Gittens
, a neurosurgeon, saw the
  appellant in May of 1996 for his neck condition.

Dr.
Gittens
was of
  the opinion that the appellant would continue to have persistent symptoms but
  surgery was not indicated and conservative management was preferable.

[38]

In 1996, the appellant stopped taking on new clients and, as a
  result, his chargeable hours began to decline and so did his earnings.

He said he would end his days in considerable
  pain and had nothing left after coming home from work.

He became withdrawn and others became
  concerned about his welfare.

[39]

In 1997, the appellant began speaking with a junior partner, Mr.
  Milne, about selling his practice to him or bringing in someone to assist.

Dr. Lane gave the appellant a pamphlet on
  depression.

[40]

The appellant said that tax season was a particularly difficult
  time, and although it had always been busy it had now become unbearable.

[41]

Following the 1999 tax season, the appellant's situation was in
  such a state that in May of 1999 his wife thought that something would have to
  give.

She discussed with her husband
  ways in which he could cut back on his practice.

In June of 1999 the appellant was involved in
  an accident in the
Cassiar
tunnel.

As he was driving home he scraped the side of
  his car against the guardrail in the tunnel, resulting in two flat tires.

He has no memory of how it happened.


[42]

The appellant went to see his doctor concerning depression and
  was prescribed anti-depressant medication.

He also wrote a letter to his partners giving them notice of his
  intention to modify his practice.

[43]

Despite the use of anti-depressant medication, the appellant's
  problems continued.

Following the 2000
  tax season, the accounting firm's senior partner, Mr. Jacobson, described the
  appellant as worn out and not looking good.

[44]

The appellant reached the conclusion that he would have to bring
  in another chartered accountant to help him in his practice.

In May 2000 he placed an advertisement in
  various publications and interviewed candidates.

The appellant thought that a suitable
  candidate could eventually take over his practice and become a partner in the
  firm on an equal footing with the other partners but this was not acceptable to
  the appellant's partners.

As a result,
  in October of 2000, the firm accepted the appellant's resignation, effective 30
  April 2001.

In the meantime, the
  appellant, at his own expense, was to bring in another chartered accountant to
  assist him with his practice.

[45]

The trial commenced on 16 October 2000.

The appellant testified that his plan was to
  set up his own private practice, with the assistance of a chartered accountant
  hired on salary with a view to taking over the practice.

The anticipated result was stated to be that
  the appellant's income would take a substantial drop, because of the salary
  which he would have to pay for an associate to do work that the appellant would
  otherwise be performing.

The expected
  salary he would have to pay was in the range of $80,000 to $100,000 per year.

[46]

The medical evidence presented by both parties was that the
  appellant's chronic neck condition will have an adverse affect on his
  productivity in the future.

Although he
  can still work as an accountant he will have to restrict his hours.

[47]

Seven medical doctors gave evidence relevant to the issue of
  causation:

Dr. Lane, the plaintiff's
  family doctor; Dr.
Gittens
, a neurosurgeon; Dr.
Rothwell
, a rheumatologist; Dr. van
Rijn
;
  a specialist in physical and rehabilitative medicine; Dr.
Yorke
,
  a rheumatologist; Dr. Hepburn, an orthopaedic surgeon; and Dr.
Jaworski
, a specialist in physical and rehabilitative
  medicine.

All of the doctors had
  prepared medical legal reports which were entered in evidence and each of them
  was cross-examined on their reports.

Doctors
Yorke
, Hepburn,
Jaworski
had examined the plaintiff on behalf of the defendant or her insurer.

III.

Did the trial judge misapprehend material
  evidence on the issue of causation?

[48]

The trial judge's summary of her findings and conclusion on the
  issue of causation are set out in the following paragraphs of her reasons:

[31]

It is acknowledged
  that Mr.
Hosak's
cervical
spondylosis
was not caused by the accident.

Despite
  the occasional neck stiffness brought on by stress and working long hours
  before the accident, the evidence establishes Mr.
Hosak's
cervical
spondylosis
was asymptomatic at the time of
  the accident.

Cervical
spondylosis
is a progressive condition that can manifest
  itself in the absence of a traumatic event.

It is unusual, however, to see a progression of symptoms in the absence
  of some trauma to the neck but it can appear spontaneously. The medical experts
  disagree whether jarring sports such as squash or running could trigger
  symptoms of cervical
spondylosis
.

The progression of cervical
spondylosis
is not linear and the condition waxes and
  wanes.

[32]

The medical experts
  called on behalf of Mr.
Hosak
agree that if his
  cervical
spondylosis
was activated or aggravated by
  the accident, one would expect to see symptoms such as spasm or reduced range
  of motion within a relatively short period of time following the accident.

Mr.
Hosak
exhibited
  no objective symptoms until the diagnosis of cervical
spondylosis
was made on December 23, 1993.

There
  were minimal visits to his family doctor and little or no medical
  treatment.

There were minimal reports of
  neck discomfort or pain following the accident.

Moreover, there is evidence of gradual improvement of Mr.
Hosak's
condition following the accident.


[33]

Most significant is
  Mr.
Hosak's
report to Dr.
Yorke
of a change in the location of his neck pain about one and a half to two years
  following the accident, and the fact it was more than two and a half years
  after the accident that the first objective symptom, decreased range of motion
  of the neck, was detected.

[34]

I therefore conclude
  there is no temporal connection between the accident and the symptoms of
  cervical
spondylosis
.

The fact is, cervical
spondylosis
can become
  asymptomatic spontaneously.

This, in
  conjunction with the balance of the evidence, leads me to conclude that
  causation has not been established.

[49]

The trial judge then turned to the assessment of damages and
  began by stating, in part:

[35]

... While the accident
  possibly aggravated his cervical
spondylosis
on a
  temporary basis, I conclude there was no permanent effect and Mr.
Hosak's
present condition is unrelated to the accident.

[50]

In the appellant's submission, the trial judge's misapprehension
  of the evidence is manifest in paragraphs 32 and 33 of her reasons.

Appellant's counsel referred to each sentence
  in those paragraphs in order to demonstrate, through references to the
  evidence, that the trial judge must have misapprehended the substance of the
  evidence in order to arrive at the conclusions she did.


[51]

In the first sentence of paragraph 32 of the reasons the trial
  judge states that, "The medical experts called on behalf of Mr.
Hosak
agree that if his cervical
spondylosis
was
  activated or aggravated by the accident, one would expect to see symptoms such
  as spasm or reduced range of motion within a relatively short period of
  time following the accident."

What
  the trial judge states as fact in that sentence is obviously critical to her
  conclusion in paragraph 34 that there was "no temporal connection between
  the accident and the symptoms of cervical
spondylosis
."

However, the statement does not accurately
  reflect the evidence.

[52]

It would be accurate to say that the evidence showed that
  neither of the symptoms referred to by the trial judge, that is, spasm or
  reduced range of motion, appeared within a relatively short period of time
  following the accident.

However, the
  trial judge appears to have drawn the conclusion that all of the medical
  experts called by the appellant agreed that one would have expected to see at
  least one of those specific symptoms and that if they did not, it would follow
  that the accident did not activate or aggravate the cervical
spondylosis
.

But
  that was not the evidence.

[53]

Four medical experts were called by the appellant:

Dr. Lane, the family doctor; Dr. van
Rijn
, a physiatrist; Dr.
Gittens
,
  a neurosurgeon; and Dr.
Rothwell
, a
  rheumatologist.

Both Drs. Lane and van
Rijn
were aware that the appellant's initial ongoing
  symptom was pain and that muscle spasm or reduced range of motion did not
  appear within a relatively short time period following the accident.

Neither of those doctors was asked whether
  the early absence of muscle spasm or reduced range of motion altered his
  opinion.

It cannot therefore be said
  that Drs. Lane and van
Rijn
"agreed" with
  the proposition that, in the absence of such symptoms, the accident could not
  have activated or aggravated the
spondylosis
.

In fact, when the opinions of Drs. Lane and
  van
Rijn
are examined, it is obvious that they would
  not agree with that proposition.

[54]

The appellant's third medical expert, Dr.
Gittens
,
  stated in cross-examination that one would expect to see evidence of
spondylosis
within months of the accident.

He stated that the possible symptoms one
  might see are neck pain, reduction of range of motion and muscle spasm.

Of the experts called by the appellant, Dr.
Gittens
, as a neurosurgeon, was perhaps best qualified by
  training and experience to comment on cervical
spondylosis
.


[55]

In her reasons, the trial judge does not refer to the symptom
    of neck pain but that was a symptom known to Dr.
Gittens
and to the other medical experts called on the appellant's behalf.

It was on the basis of this symptom that the
  doctors formed their opinion that the accident had activated or aggravated the
  appellant's
spondylosis
.

[56]

Dr.
Rothwell
, a rheumatologist, was
  the appellant's fourth medical expert and he was asked, if there was some "disc involvement",
  whether one would expect to see within a couple of months a reduction in the
  range of motion of the appellant's neck.

Dr.
Rothwell
agreed
  that one would expect this but he also said that there would "not
  necessarily" be any change.

Dr.
Rothwell
was aware, when he prepared his reports, of Dr.
  Lane's findings of no reduced range of motion in the appellant's neck and he
  gave his opinion with full knowledge of that fact.

In testing that opinion on cross-examination,
  defence counsel brought out what one would probably, but not necessarily,
  expect to see.

That does not undermine
  Dr.
Rothwell's
opinion that he did not accept that
  there was any other probable cause of the appellant's aggravated cervical
spondylosis
than the accident.

[57]

In support of her conclusion on causation, the learned trial
  judge stated, in paragraph 32, that the appellant "exhibited no objective
  symptoms until the diagnosis of cervical
spondylosis
was
  made on December 23, 1993."

On
  the evidence, the fact that the first "objective" symptom, that is,
  decreased motion of the neck, was not detected until Dr. Lane's
  examination on 23 December 1993 does not negate the connection between the
  accident and the activation or aggravation of the appellant's
spondylosis
.

The
  appellant saw Dr. Lane in December 1993 because of his persistent neck pain
  which had not gone away as Dr. Lane had predicted.

The neck pain was not a symptom that had
  spontaneously arisen.


[58]

The diagnosis of cervical
spondylosis
was made after an x-ray was taken in December 1993.

The x-ray revealed that the condition was moderately
  severe.

It had obviously existed for
  some time.

The x-ray was ordered because
  of ongoing, persistent neck pain.

Neck
  pain is a subjective symptom but the x-ray provided confirmation of the
  validity of the diagnosis.

[59]


The next statement in
  paragraph 32 of the reasons is that, "There were minimal visits to his
  family doctor and little or no medical treatment".

It is true that the appellant did not go to
  his family doctor very often in the several years after the accident but he
  had been told by Dr. Lane that his condition would improve and no active
  course of treatment was suggested for his condition.

He was told to avoid activities that
  aggravated the symptoms and to take analgesics as required.

[60]

Earlier in her reasons, the trial judge had expressed surprise
  at the lack of further visits to the doctor given that "Mr.
Hosak
is a self-admitted hypochondriac".

In that regard the trial judge said:

[18]  From April 11, 1992 to December 23, 1993,
  Dr. Lane saw Mr.
Hosak
on a number of occasions
  but not for any accident-related or neck complaints.

Mr.
Hosak
continued
  to perform all his normal pre-accident activities, including playing squash and
  running twice a week and working 12 to 14 hours a day.

Mr.
Hosak's
explanation for this 20-month gap where he made no complaints to his doctor of
  neck pain is that he felt frustrated and felt his doctor could do nothing more
  for him; but by December 1993 he had had enough and he returned to his
  doctor.

This explanation is somewhat
  surprising considering Mr.
Hosak
is a
  self-admitted hypochondriac.


[61]

Dr. Lane had been the appellant's doctor for many years.

During cross-examination, Dr. Lane was asked
  about some of the notes he had made in his clinical records some years before
  the accident.

Among the handwritten
  notes he had made on 21 October 1984, was the following:

"Some
hypochondriacal
behaviour" followed immediately by a note in brackets: "his own
  [diagnosis] and words".

The entire
  cross-examination on that note was as follows:

Q

Yes.

Now, if you turn to page 5, this is, as
  I understand from reading the record, a continuation of that same
  consultation.

You note as well that
  your impression was "an anxious male, some
hypochondrial
behaviour,
  denies depression"?

A

I
  put in brackets some
hypochondriacal
behaviour, in
  brackets, his own diagnosis and words.

Q

Okay.

A

It
  was not mine.

[62]

From his testimony, it was clearly not Dr. Lane's opinion that
  the appellant was a hypochondriac and the appellant was never asked if he
  considered himself to be one.

A review
  of Dr. Lane's medical records over the years does not suggest that the
  appellant was the complaining type or that he made frequent visits to his
  doctor.


[63]

Tanya Leader, who had been working for the appellant as his
  assistant for over sixteen years, testified that the appellant was not a
  complainer and that he was "very private about his personal affairs."

[64]

The next statement in paragraph 32 of the judge's reasons is
  this:

"There were minimal reports
  of neck discomfort or pain following the accident."

The evidence was that the appellant had had
  persistent neck pain following the accident, and that it had continued up to
  the date of trial despite his infrequent visits to Dr. Lane.

As noted earlier, the trial judge accepted
  that the appellant was an honest witness.

[65]

In the concluding sentence of paragraph 32, the trial judge
  stated:

"Moreover, there is
  evidence of gradual improvement of Mr.
Hosak's
condition
  following the accident."

Appellant's counsel points out that the appellant's mid-back pain did
  clear up after the accident, which is consistent with a soft tissue injury
  which has healed.

The appellant also
  reported some initial improvement in his neck pain, which is also consistent
  with a soft tissue injury to the neck which was healing.

But as appellant's counsel points out, the
  fact that the neck pain never went entirely away, but persisted and eventually
  became worse, is a feature of the appellant's underlying
spondylosis
.

The
spondylosis
was
  asymptomatic prior to the accident and was symptomatic afterwards.


[66]

In paragraph 33, the learned trial judge referred to what she
  regarded as "most significant".

She said:

[33]

Most significant is
  Mr.
Hosak's
report to Dr.
Yorke
of a change in the location of his neck pain about one and a half to two years
  following the accident, and the fact it was more than two and a half years
  after the accident that the first objective symptom, decreased range of motion
  of the neck, was detected.

[67]

The difficulty about the statement that "Mr.
Hosak's
report to Dr.
Yorke
of
    a change in the location of his neck pain about one and a half to two years
  following the accident" is that, of the seven medical experts who
  testified at trial, not one of them referred to this fact as being of any
  significance whatsoever on the issue of causation.

Even Dr.
Yorke
did not attribute any significance to the fact that the neck pain apparently
  changed location.

Moreover, the
  following extract from Dr. van
Rijn's
report dated 26
  May 1998, which was directed to the question of causation, suggests that such a
  change was not atypical:

The sequence of initial right neck pain, persistence of symptoms
  over time, gradually increasing restriction of movement and then of left lower
  neck symptoms, would suggest that the MVA of 1991 was responsible in some way
  for his current state.

[68]

I have already referred to the second matter the trial judge
  regarded as "most significant", that is, "the fact it was more
  than two and a half years after the accident that the first objective symptom,
  decreased range of motion of the neck, was detected" and I need repeat
  it.


[69]

The respondent's position is that the learned trial judge was
  faced with conflicting expert opinion evidence on the relationship, if any,
  between the appellant's involvement in the subject accident and an aggravation
  of a pre-existing condition of cervical
spondylosis
,
  and that the conclusion the trial judge reached is well-supported by the expert
  opinion evidence.

The conclusion to
  which respondent's counsel referred is that the accident may have aggravated
  the appellant's pre-existing condition on a temporary basis, but there was no
  permanent effect, and the appellant's condition at the time of trial was
  unrelated to his involvement in the accident.

The respondent submits that this conclusion is well supported by both
  the expert opinion evidence and the lay evidence relating to the appellant's
  activities, degree of functionality and limited medical reporting of neck pain
  following the accident, particularly in the lengthy period of time between the
  accident and early 1996.

The respondent
  argued that when there was evidence to support the trial judge's conclusion,
  this Court cannot intervene and referred in that regard to
Toneguzzo-Norrell
(Guardian
  ad
litem
of) v. Burnaby Hospital
,

supra
.


[70]

In my respectful view, the submissions made on behalf of the
  respondent to support the trial judge's conclusion on the issue of causation
  are not of assistance because the submissions fail to recognize that the respondent
  is liable for any injuries caused or contributed to by her negligence and that
  the presence of other non-
tortious
contributing
  causes does not reduce the extent of the liability.

In
Athey
v.
Leonati
,
supra
,
  Major J. made plain that our law does not
permit
  apportionment between
tortious
causes and non-
tortious
causes.

In
  this case, what the appellant had to establish was that the accident caused or
  contributed to the activation or aggravation of the pre-existing
spondylosis
.

The
  appellant did not have to show that it was the only cause but that it was a
  cause.

Once the burden of proof is met,
  causation must be accepted as a certainty.

[71]

What the respondent's submissions fail to recognize is that loss
  cannot be apportioned according to the degree of causation where the loss is
  created by
tortious
and non-
tortious
causes.

[72]

A basic principle of tort law is that
  the plaintiff must be placed in the position he or she would have been in
  absent the defendant's negligence.

However, t
he
  defendant is not required to put the plaintiff in a position better than his or
  her original position.

The defendant is
  liable for the injuries caused, even if they are extreme, but need not
  compensate the plaintiff for any debilitating effects of the pre-existing
  condition which the plaintiff would have experienced anyway. The defendant is
  liable for the additional damage but not the pre-existing damage.

[73]

In my opinion, the appellant has succeeded in demonstrating that
  the trial judge misapprehended evidence that was critical to the issue of
  causation and that she erred in principle by taking into account evidence that
  would be relevant to the assessment of damages but not to a determina­tion
  of the issue of causation.


[74]

I should note that the appellant has also argued that the trial
  judge misapprehended certain evidence relating to past and future wage loss
  but, in view of the conclusion I have reached on the first ground, it is
  unnecessary to consider those arguments.

IV.

Conclusion

[75]

I would allow the appeal and set aside the order in the court
  below.

In view of the nature of the
  errors, I have reluctantly come to the view that a new trial must be ordered.

[76]

I would grant the
  appellant the costs of this appeal and leave the issue of the costs of the
  first trial to be determined by the judge hearing the new trial.













THE HONOURABLE MADAM JUSTICE ROWLES









I AGREE:


THE HONOURABLE MADAM JUSTICE RYAN







I AGREE:


THE HONOURABLE MR. JUSTICE MACKENZIE






